DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the application filed on 06/08/2020. Claims 1-15 and 35-40,  are presented in the case. Claims 1, 8 and 35 are independent claims.

Priority
Applicant's claim for the benefit of a Chinese Patent Application No. 201711320141.1, filed on December 12, 2017 is acknowledged.

Information Disclosure Statement
The information disclosure statements submitted on 08/26/2020 and 06/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 14 recites the limitation "the response result". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-8, 14-15 and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (hereinafter Huang), US 2019 / 0205147 A1.

Regarding independent claim 1, Huang teaches a method (Abstract), comprising:
receiving, by a service device (Fig. 1, 101; [0044] The server 101 (i.e. service device) can be a computer system disposed in a communication network for providing service to other machines (such the terminal 102)), a first operation instruction sent by a terminal device (Fig. 1, 102; [0045] The terminal 102 (i.e. terminal device) may include but not limited to mobile phones or computers), wherein the first operation instruction is generated by the terminal device based on a first input, the first input comprises an describes a terminal sends a starting (or launching) instruction to a server through a first application; and the starting instruction carries an identifier for a second application identifier (i.e. a first application program); Fig. 3; [0048] illustrates an interface having icons of multiple second applications (i.e. an application icon of a first application program) displayed on the terminal device. The user can manually select icon of any second application.  When the terminal detects the selection operation of one of the icons through the first application, the terminal sends a starting instruction to the server; Fig. 2, 202; [0050] the server receives the starting instruction sent by the terminal through the first application and starts the second application based on the second application identifier);
responding, by the service device, to the first operation instruction through the first application program, and generating a first response result (Fig. 2, 203; [0057] the server obtains rendering parameters needed for making function calls for rendering of real-time screen images during the running process of the second application on the server. The rendering parameters may comprise application program interface (API) functions (alternatively referred as "API") for image rendering and corresponding parameters of the API functions); and
extracting, by the service device, a first interface drawing instruction from the first response result, and sending the first interface drawing instruction to the terminal device the server obtains first rendering parameters; and the first rendering parameters comprises a first set of APIs and corresponding first parameters for rendering the current frame of the screen image (i.e. extracting interface drawing instruction); Fig. 2, 204; [0060] the server can send the API and the corresponding parameters called during rendering of each screen image in real-time to the first application on the terminal; Fig. 2, 204; [0072] the server sends a rendering instruction to the first application on the terminal), wherein the first interface drawing instruction is used for the terminal device to draw a partial or complete interface corresponding to the first response result ([0072] The rendering instruction may carry the rendering parameters and is used for instructing the first application on the terminal to render the current screen image on the server according to the rendering parameters; Fig. 2, 205; [0082]; Fig. 2, 206; [0085] the terminal renders the real-time screen image through the first application and based on the rendering parameters).

Regarding dependent claim 7, Huang teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Huang further teaches wherein the interface drawing instruction sent by the service device to the terminal device is subject to serialization and compression processing ([0059] discloses for the rendering of each frame of screen image, multiple APIs and corresponding parameters may be needed.  Each API may correspond to one or more parameters.  The one or more APIs may be called in a sequence.  For example, the second application may be a game, and when screen A1 presented in the running process of the game is rendered, API a11 and parameters m1 to mi, API a12 and parameters n1 to nj, .  . . , API a1K and parameters q1 to qx and the like may be obtained by the hook function; and the sequence of calling the multiple APIs may be a11, a12, .  . . , a1k; [0080]-[0081] discloses rendering instructions generated according to different rendering parameters, and therefore, the rendering instructions may respectively carry an identifier; and the terminal can identify the types of received rendering instructions through the identifiers. In order to further reduce the volume of transmission of data, the server may further perform data compression processing on the rendering instructions before the rendering instructions are sent to the terminal.  As such, the rendering instructions sent by the server may be subject to data compression processing and thus may need to be decompressed once received by the terminal).

Regarding independent claim 8, it contains substantially similar limitations to those found in claim 1. Therefore, it is rejected for the same reason as claim 1 above.

Regarding independent claim 35, it is a device claim that corresponding to the method of claim 1. Therefore, it is rejected for the same reason as claim 1 above. Huang further teaches a service device (Fig. 1, 101; [0044] discloses the server 101 can be a computer system disposed in a communication network for providing service to other machines (such the terminal 102); Fig. 12, 1200; [0161] describes the device 1200 can be provided to serve as a server), comprising:
a memory configured to store instructions (Fig. 12, 1232; [0161] describes the device 1200 can be provided to serve as a server.  Referring to FIG. 12, the device 1200 comprises a processing component 1222, further comprises one or more processors and memory resources represented by a memory 1232, and is used for storing instructions which can be executed by the processing component 1222, for example, an application program.  The application program stored in the memory 1232 may include one or more modules, each of which corresponds to a group of instructions; and in addition, the processing component 1222 is configured to execute the instructions, so as to execute the foregoing application running method); and
a processor coupled to the memory, wherein the processor is configured to execute the instructions to cause the service device to be configured to perform the operations (Fig. 12, 1232; [0161] describes the device 1200 can be provided to serve as a server.  Referring to FIG. 12, the device 1200 comprises a processing component 1222, further comprises one or more processors and memory resources represented by a memory 1232, and is used for storing instructions which can be executed by the processing component 1222, for example, an application program.  The application program stored in the memory 1232 may include one or more modules, each of which corresponds to a group of instructions; and in addition, the processing component 1222 is configured to execute the instructions, so as to execute the foregoing application running method).

Regarding dependent claim 14, Huang teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Huang further teaches
wherein the response result generated by the service device comprises a first image resource, and the first image resource is an image resource greater than a preset threshold (Fig. 2, 203; [0057] discloses the server obtains rendering parameters needed for making function calls for rendering of real-time screen images during the running process of the second application on the server. The rendering parameters may comprise application program interface (API) functions (alternatively referred as "API") for image rendering and corresponding parameters of the API functions);
when the first image resource is buffered on the terminal device, the first interface drawing instruction extracted by the service device from the first response result comprises a first identifier, and the first identifier is used to instruct the terminal device to display the first image resource based on a buffer of the first image resource ([0059] describes for the rendering of each frame of screen image, multiple APIs and corresponding parameters may be needed. Each API may correspond to one or more parameters. The one or more APIs may be called in a sequence.  For example, the second application may be a game, and when screen A1 presented in the running process of the game is rendered, API a11 and parameters m1 to mi, API a12 and parameters n1 to nj, .  . . , API a1K and parameters q1 to qx and the like may be obtained by the hook function; and the sequence of calling the multiple APIs may be a11, a12, .  . . , a1k); and
when the first image resource is not buffered on the terminal device, the first interface drawing instruction extracted by the service device from the first response result comprises an image drawing instruction of the first image resource ([0060] discloses in some implementations, the server can send the API and the corresponding parameters called during rendering of each screen image in real-time to the first application on the terminal.  For example, for the current frame of the screen image presented in the running process of the second application, the server can send the API and the corresponding parameters called during rendering of the current frame of the screen image to the first application on the terminal).

Regarding dependent claim 15, Huang teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Huang further teaches wherein the first interface drawing instruction extracted by the service device from the generated response result comprises a Canvas instruction at a View layer of an Android operating system and an OpenGL instruction at a Libraries layer of the Android operating system ([0045] discloses a mobile phone 102 may be installed with Android, IOS, or the like. It is well-known in the art that Canvas is a class in Android that performs 2D drawing of different objects onto the screen; [0058] describes the server renders each frame of screen image in real-time during the running process of the second application in the server. The API and the corresponding API parameters are called during rendering of each frame of the screen images. The server can obtain the API and corresponding API parameters called during the rendering of each frame in real-time according to the rendering process. As shown in FIG. 4, the server can capture or obtain the API and corresponding parameters for real-time rendering of screen images of the second application using a hook function. In some implementations, the API may include but is not limited to DirectX API, OpenGL API and the like).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 9 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied in claims 1, 8 and 35, in view of Toksoz et al. (hereinafter Toksoz), US 2019/0079787 A1. 

Regarding dependent claim 2, Huang teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Huang does not explicitly disclose wherein the responding, by the service device, to the first operation instruction through the first application program, and generating a first response result comprises:
responding, by the service device, to the first operation instruction through the first application program, and obtaining a first hardware instruction through analysis;
sending, by the service device, the first hardware instruction to the terminal device, wherein the first hardware instruction is used to instruct the terminal device to drive a first hardware device to collect data;
receiving, by the service device, a collection result that is of the first hardware device and that is sent by the terminal device; and
generating, by the service device, the first response result based on the collection result of the first hardware device.
However, in the same field of endeavor, Toksoz teaches
describes a user of a client device can preview an application without installing the application on the client device.  Instead of installing the application on the client device, the application is executed on a host server remote from the client device.  This host server then provides a preview session to the client device), and generating a first response result comprises:
responding, by the service device, to the first operation instruction through the first application program, and obtaining a first hardware instruction through analysis (Fig. 6, 640; [0084] describes the remote host server 570 and the client device 120 establish a side channel for exchanging messages 468 for side-band communication. In some implementations, the message transmitted to the client device 120 at stage 640 is an access request for access to an audio sensor (i.e. a first hardware instruction) on the client device.  In some implementations, the message transmitted to the client device 120 at stage 640 is an access request for access to an image sensor (i.e. a first hardware instruction) on the client device.  In some implementations, the message transmitted to the client device 120 at stage 640 is an access request for access to a biometric sensor (i.e. a first hardware instruction) on the client device.);
sending, by the service device, the first hardware instruction to the terminal device, wherein the first hardware instruction is used to instruct the terminal device to drive a first hardware device to collect data (Fig. 6, 640; [0084] describes the message transmitted to the client device 120 at stage 640 is an access request for client device access);
describes the client device 120 sends, to the remote host server 570, a response to the message sent in stage 640. For example, in some implementations, the request may be a request for access to a client device sensor, e.g., a microphone, an image sensor, a camera, etc., and the response in stage 645 is a series of data messages with data from the client device sensor); and
generating, by the service device, the first response result based on the collection result of the first hardware device ([0085] describes in some implementations, the hosted application uses data received from these side-band messages to generate the media stream.  For example, the application might be an image editor that allows editing a picture taken from a camera on the client device).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of establishing side-band channels between the client device and the host server wherein the host server can send request for client (e.g. sensor) data as suggested in Toksoz into Huang’s system because both of these systems are addressing remote hosting of applications. This modification would have been motivated by the desire to facilitate communication between the client system and the remote host server to collect client data (Toksoz, [0004]).

Regarding dependent claim 9, it contains substantially similar limitations to those found in claim 2. Therefore, it is rejected for the same reason as claim 2 above.

Regarding dependent claim 36, it is a device claim that corresponding to the method of claim 2. Therefore, it is rejected for the same reason as claim 2 above.

Claims 3-4, 10-11 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied in claims 1, 8 and 35, in view of Pahlavan et al. (hereinafter Pahlavan), US 20100268813 A1. 

Regarding dependent claim 3, Huang teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Huang does not explicitly disclose wherein the responding, by the service device, to the first operation instruction through the first application program, and generating a first response result comprises:
invoking, by the service device based on the first operation instruction, a second application program by using the first application program, and generating the first response result, wherein
the first interface drawing instruction is used for the terminal device to draw the partial interface corresponding to the first response result, and the partial interface corresponding to the first response result does not comprise a user interface of the second application program; and the method further comprises:
sending, by the service device, a first control instruction to the terminal device, wherein the first control instruction is used to instruct the terminal device to invoke a local third application program, and the third application program is an application program pre-matching the second application program.
 teaches
wherein the responding, by the service device (Fig. 2, Fig. 5A, 204), to the first operation instruction through the first application program, and generating a first response result (Fig. 1A; [0053] illustrates a display on a client device during a remote access session with a remote server. The display 100 includes the local desktop 105 of the client device, a remote view window 115 showing an image of a remote desktop 115 and a remote web browser application 120 running on the server. The image of the remote desktop 115 and remote application 120 are based on display output data of the remote desktop 115 and remote application 120 from the server) comprises:
invoking, by the service device based on the first operation instruction, a second application program by using the first application program, and generating the first response result (Fig. 1B, 122; [0054] illustrates the remote web browser application 120 includes a GUI 122 (e.g., toolbars) (i.e. a second application program)), wherein
the first interface drawing instruction is used for the terminal device to draw the partial interface corresponding to the first response result, and the partial interface corresponding to the first response result does not comprise a user interface of the second application program (Fig. 7, 704; [0083] describes the composite view includes a remote application view 704 for viewing an image of the display output of a remote application 327 running on the server 204.  The remote application view is based on the display output data of the remote application 327 received from the server 204); and the method further comprises:
sending, by the service device, a first control instruction to the terminal device, wherein the first control instruction is used to instruct the terminal device to invoke a describes the local GUI 706 may display, for example, local control GUI objects such as a local control GUI toolbar.  The local control GUI objects may be based on information received from the remote server 204).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of invoking a local control GUI toolbar based on information received from the remote server to control the remote application view as suggested in Pahlavan into Huang’s system because both of these systems are addressing remote hosting of applications. This modification would have been motivated by the desire to provide a non-intrusive user interface to facilitate the navigation and control of the remote application view (Pahlavan, [0054]).

Regarding dependent claim 4, the combination of Huang and Pahlavan teaches all the limitations as set forth in the rejection of claim 3 that is incorporated. Pahlavan  further teaches wherein the method further comprises:
receiving, by the service device, a second operation instruction sent by the terminal device, wherein the second operation instruction is generated by the terminal device based on a second input, and the second input is an input acting on a user interface of the third application program (Fig. 8A; [0087] illustrates the local control  GUI 706 comprises a toolbar 806 including graphical control objects. The graphical control objects may include a keyboard icon 820, a BACK arrow 822, a FORWARD arrow 824, a pointer icon 826, a MOUSE icon 828 and a TOOLS icon 830; [0088] discloses when a user selects the BACK icon 822, the web browser application displays a previously displayed web page.  In certain embodiments, the client device 202 may perform this by communicating to the server 204, a control code corresponding to this event);
responding, by the service device, to the second operation instruction through the second application program invoked by the first application program, and generating a second response result ([0088] describes when a user selects the BACK icon 822, the web browser application displays a previously displayed web page. The FORWARD icon 824 may be used to render a later viewed web page in the web browser. The pointer icon 826 may allow a user to activate a pointer within the display area of the remote application view 704. The MOUSE icon 828 may allow a user to activate a mouse cursor, which then will invoke mouse movements or mouse clicks); and
extracting, by the service device, a second interface drawing instruction from the second response result, and sending the second interface drawing instruction to the terminal device, wherein the second interface drawing instruction is used for the terminal device to draw a partial interface corresponding to the second response result, and the partial interface corresponding to the second response result does not comprise the user interface of the second application program ([0089] discloses a web browser executed at a remote server 204 may be displayed in the remote application view 704 after deactivating scrollbars and menu header of the web browser at the server 204.  The toolbar and the menu header controls can be provided by the local GUI instead).

 dependent claim 10, it contains substantially similar limitations to those found in claim 3. Therefore, it is rejected for the same reason as claim 3 above.

Regarding dependent claim 11, it contains substantially similar limitations to those found in claim 4. Therefore, it is rejected for the same reason as claim 4 above.

Regarding dependent claim 37, it is a device claim that corresponding to the method of claim 3. Therefore, it is rejected for the same reason as claim 3 above.

Regarding dependent claim 38, it is a device claim that corresponding to the method of claim 4. Therefore, it is rejected for the same reason as claim 4 above.

Claims 5, 12 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied in claims 1, 8 and 35, in view of Thomas et al. (hereinafter Thomas), US 20140214925 A1. 

Regarding dependent claim 5, Huang teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Huang does not explicitly disclose wherein the method further comprises:
receiving, by the service device, a first message sent by a service server, wherein the first message is a receiving message of the first application program;
responding, by the service device, to the first message through the first application program, and generating a third response result; and

However, in the same field of endeavor, Thomas teaches
receiving, by the service device (Fig. 2c, 102A), a first message sent by a service server, wherein the first message is a receiving message of the first application program (Fig. 2C; [0031] describes the remote access program 107A may act as a proxy server to intercept requests from the various web browsers in a co-browsing session.  A web browser, once configured to use the remote access program 107A as a proxy server, sends a complete URL request (i.e. a first message) to the remote access program 107A);
responding, by the service device, to the first message through the first application program, and generating a third response result ([0031] discloses the remote access program 107A then retrieves screen data from the screen scraping application 105A associated with the application program 103A); and
extracting, by the service device, a third interface drawing instruction from the third response result, and sending the third interface drawing instruction to the terminal device, wherein the third interface drawing instruction is used for the terminal device to draw a partial or complete interface corresponding to the third response result ([0035] describes upon receipt of application data from the screen scraping application, the server remote access program updates the state model 300 in accordance with the screen or application data, generates presentation data in accordance with the updated state model, and provides the same to the user interface program on the client computing device. The state model 300 comprises an association of logical elements of the application program with corresponding states of the application program, with the logical elements being in a hierarchical order. For example, the logical elements may be a screen, a menu, a submenu, a button, etc. that make up the application program user interface. This enables the client device, for example, to natively display the logical elements. As such, a menu of the application program 103A that is presented on a mobile phone will look like a native menu of the mobile phone).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of a proxy server to intercept requests from the various web browsers in a co-browsing session, to retrieve screen data associated with a requested application and send result of the request back to the web browsers as suggested in Thomas into Huang’s system because both of these systems are addressing remote hosting of applications. This modification would have been motivated by the desire to provide a non-invasive implementation to enable remote access to the application program (Thomas, [0019]).

Regarding dependent claim 12, it contains substantially similar limitations to those found in claim 5. Therefore, it is rejected for the same reason as claim 5 above.

Regarding dependent claim 39, it is a device claim that corresponding to the method of claim 5. Therefore, it is rejected for the same reason as claim 5 above.

Claims 6, 13 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Thomas as applied in claims 5, 12 and 39, in view of Toksoz. 

Regarding dependent claim 6, the combination of Huang and Thomas teaches all the limitations as set forth in the rejection of claim 5 that is incorporated. The combination of Huang and Thomas does not explicitly disclose
extracting, by the service device, a second hardware instruction from the third response result, and sending the second hardware instruction to the terminal device, wherein the second hardware instruction is used to instruct the terminal device to drive, based on the second hardware instruction, a second hardware device to perform an output.
However, in the same field of endeavor, Toksoz teaches
extracting, by the service device (Fig. 1, 170), a second hardware instruction from the third response result (Fig. 6, 640; [0084] describes the remote host server 570 and the client device 120 establish a side channel for exchanging messages 468 for side-band communication. In some implementations, the message transmitted to the client device 120 at stage 640 is an access request for access to an audio sensor (i.e. a first hardware instruction) on the client device.  In some implementations, the message transmitted to the client device 120 at stage 640 is an access request for access to an image sensor (i.e. a first hardware instruction) on the client device.  In some implementations, the message transmitted to the client device 120 at stage 640 is an access request for access to a biometric sensor (i.e. a first hardware instruction) on the client device), and sending the second hardware instruction to the terminal device (Fig. 6, 640; [0084] describes the message transmitted to the client device 120 at stage 640 is an access request for client device access), wherein the second hardware instruction is used to instruct the terminal device to drive, based on the second hardware instruction, a second hardware device to perform an output ([0085] describes in some implementations, the hosted application uses data received from these side-band messages to generate the media stream.  For example, the application might be an image editor that allows editing a picture taken from a camera on the client device).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of establishing side-band channels between the client device and the host server wherein the host server can send request for client (e.g. sensor) data as suggested in Toksoz into Huang and Thomas’s system because both of these systems are addressing remote hosting of applications. This modification would have been motivated by the desire to facilitate communication between the client system and the remote host server to collect client data (Toksoz, [0004]).

Regarding dependent claim 13, it contains substantially similar limitations to those found in claim 6. Therefore, it is rejected for the same reason as claim 6 above.

Regarding dependent claim 40, it is a device claim that corresponding to the method of claim 6. Therefore, it is rejected for the same reason as claim 6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Wilkinson et al. (US 20080034071 A1)  teaches a Application Workspace System "AWS," which enables users to access remote server-based applications (e.g., thin client applications, terminal server applications, applications on hosted operating systems, etc.) using the same interface that they use to access local applications, without needing to know where the application is being accessed.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143